DETAILED ACTION
This is in response to application filed on December 6th, 2019 in which claims 33-64 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 12/6/19; 12/6/19; 9/3/2020 have been considered by the examiner.
Drawings
The drawings are objected to for the following:
Fig. 4 26b needs review as to whether it should read 24b
Fig. 4 is missing to as disclosed on page 11 Lines 34-35
Fig. 9 t0 should read to
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Page 7 Line 13 “warp yarns 1” is not in the drawings
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The abstract of the disclosure is objected to because of the following:
 Abstract is currently 205 words and should be no more than 150.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
At the outset, the specification is missing titles such as “background,” “brief description of the drawings”, “detailed description”
Page 1 Line 23 “Instalment” should read “Installment”
Page 1 Line 27 “is and” should read “and”
Page 4 Lines 21-22 “incorporating at least one pile warp yarn…as a dead pile yarn” needs review, especially as it seems to contradict with page 5 Line 36 which discloses there is no dead pile yarn
Page 7 Line 4 “heddles 6” is recommended to remove the numeral “6” as “6” is directed to “shedding unit” and not “heddles”
Page 7 Line 25 discloses “pile warp yarn feeding unit 20” and also discloses page 7 Line 32 “creel 20”; confirmation is needed that applicant is using the terms synonymously
Page 8 Line 1 it is unclear what “…” encompasses
Page 8 Lines 21, 22 should read “treatment unit 90” and “shedding unit 6”
Page 8 Line 23 needs review whether “shorten sequence, for” should read “shortened sequence for”
Page 9 Line 14 “reed” as best understood is not referring to reed 28 as reed 28 occurs after treatment
Page 10 Line 9 “warp shed 34” should read “warp sheet 34”
Page 10 Line 11 “camera 64” seems to need to read either “camera 56” or “camera 58” as illustrated in Fig. 1
Page 10 Line 17 “treatment unit 92” needs review whether it should read “printer 92” or “treatment unit 90”
Page 11 Line 19 “a ultraviolet” should read “an ultraviolet”
Page 11 Line 19 it is unclear what “…” encompasses
Page 14 Lines 23-24 “other pattern does not need to the symmetric from pattern P2’” needs review as it seems to be missing disclosure
Page 14 Line 24 is missing a period
Page 16 Line 3 “eachother” should read “each other”
Page 17 Line 24 “0,1 to 0,3mm” should read “0.1 to 0.3mm”
Page 20 Line 10 “uniform dying” should read “uniform dyeing”
Page 20 Line 13 “dying material” should read “dyeing material”
Page 24 Line 8 “On such a thin backing fabric, is” should read “it” before “is”
Page 28 Line 16 is missing a period
Page 28 Line 36 it is unclear what “…” encompasses
Appropriate correction is required.
Claim Objections
Claim(s) 33-64 is/are objected to because of the following informalities: 
Based on the disclosure of Claim 44, Claim 33 Line 3 should not have the comma after the term “tufts”; otherwise, it is unclear what structure(s) the “made from pile warp yarns, binding warp yarns and weft yarns” is referring to; as best understood from Claim 44, Claim 33 is teaching that the pile warp yarns belong to the tufts, wherein the pile fabric includes tufts, binding warp yarns, and weft yarns
Claim 33 Line 14 should have the comma removed
Claim 33 Line 15 should have the comma removed
Claim 35 Line 2 “a applying” should read “applying”
Claim 35 Line 3 “segments” is requested for review as to whether it should read “the segments” to be the same as that disclosed in Claim 33 Line 16
Claim 38 Line 3 “the fabrics” is recommended to read “the top pile fabric and the bottom pile fabric”
Claim 38 Line 2 it is unclear why the term “products” is utilized if it describes the top/bottom pile fabric
Claim 39 is missing a period
Claim 40 Lines 3 and 5 should read “pile warp yarns feeding unit”
The preambles of Claims 34-43 should read “The weaving machine” 
Claim 44 Line 2 should read “fabric, each fabric”
Claim 44 Line 3 should have the comma removed after tufts
Claim 44 Line 22 “the two pile fabrics” is recommended to read “the top pile fabric and the bottom pile fabric”
Claim 45 Line 3 “successive dyed segments” needs review whether its antecedent basis is in Claim 44 Line 20 “different segments of treatment”
The preambles of Claims 45-53 should read “The method”
Claim 47 Lines 2-3 should read “pile printed pattern” for consistency with Claim 44 Line 2
Claim 49 Line 4 should read “the control unit” as “control unit” was already established in Claim 44 Line 16
Claim 50 Line 1 should read “the” before” adjusting step”
Claim 53 Line 2 should read “weft insertion axis”
Claim 54 Line 1 should read “on at least one side”
Claim 54 Line 12 should read “in the yarn set” for consistent antecedent basis with “yarn set” established in Claim 54 Line 8
The preambles of Claims 55-63 should read “The pile yarn fabric”
Claim 55 is missing a period 
Claim 61 Line 2 should read the backing fabric for consistent antecedent basis with “backing fabric” established in Claim 54 Line 9
Claim 63 is missing a period
Should applicant disagree with the aforementioned rejections, 112(b) rejections may be warranted without being a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 41, 48, 51, 57, 58, and 60 is/are rejected under U.S.C. 112(b).
The term “in particular” in Claim 41 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant means to positively claim the recitation following “in particular” or not, as it is otherwise interpreted as “for example” which is indefinite.  Examiner recommends either deleting the recitation “in particular by moving the pile warp yarns with respect to the treatment unit” or positively claiming the “moving the pile warp yarns with respect to the treatment unit” such as “wherein the adjusting is by moving”.
The term “third dyed segments’ in Claim 48 Line 2 is unclear and therefore renders the claim indefinite.  A “third” dyed segment cannot be claimed without a “first” and “second”.  “First” and “second” are claimed in Claim 47, but Claim 48 depends on Claim 46.
The term “step e)” in Claim 51 Lines 3-4 is unclear and therefore renders the claim indefinite.  Claim 51 depends on Claim 44, which only recites up to step c).  As such, it seems as if Claim 51 should depend on Claim 50.  Review is needed whether Claim 51 should come as step (d) before Claims 49 and 50 which recite step d), and whether Claims 49 and 50 should instead recite step e), e1), e2), e3), e4), e5). 
The term “preferably” in Claim 57 Line 2 is unclear and therefore renders the claim indefinite.  It either is or is not.  Examiner recommends either deleting “preferably within the backing fabric” or positively claiming it such as removing “, preferably”. 
The term “in particular” in Claim 58 Lines 2-3 is unclear and therefore renders the claim indefinite.  It is unclear whether the claim is positively claiming “in the form of a ring surrounding the yarn”.  It either is in the form or is not.  Examiner recommends deleting the recitation or reciting it positively such as deleting “, in particular”.
The term “in particular’ in Claim 58 Line 5 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant wants to positively claim that the transition zone is in the backing fabric or not.  Examiner recommends either deleting the recitation or reciting it positively such as deleting “, in particular”.
The term “in particular” in Claim 60 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear whether the claim is positively claiming the bouclé tufts or not.  Examiner recommends either deleting the recitation or reciting it positively such as “pile loops on the pile side of the fabric having a bouclé effect” such as page 29 Lines 5-7.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 35 segment is interpreted differently than segment in Claim 33, further applied to related claims (such as Claims 44, 45)
Claim 48 is interpreted as depending on Claim 47
Claim 51 is interpreted as though in the order as suggested above
Claims 41, 57, 58, 60 are interpreted as though positively recited

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 34, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, and Kadota (US Publication 2006/0180041).
Regarding Claim 33, Heald teaches weaving machine for simultaneously weaving a top pile fabric and a bottom pile fabric (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; page 1  Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…so as to produce two cut pile fabrics"), 
each pile fabric presenting one or several pile patterns (inasmuch as a pile fabric forms a pattern, the recitation is met) and including
tufts made from pile warp yarns (page 1 Lines 85-86 "pile warp thread 12"),
binding warp yarns (see Fig. 1; page 1 Lines 87-89 "four binding warp threads 15, 16, 17, and 18, two for each of the backing fabrics"),
and weft yarns (see Fig. 1; page 1 Lines 96-97 "four weft threads 26, 27, 28, and 29 for each backing web"),
the machine (see aforementioned) comprising: 
-a pile warp yarns feeding unit (see Fig. 1; page 1 Lines 89-91 "pile warp threads 12 being controlled by a heddle 19"),
-a binding warp yarns feeding unit (see Fig. 1; page 1 Lines 93-94 "binding warp threads 15, 16, 17 and 18 being controlled by heddles 22 and 23"),
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see Fig. 1; page 1 Lines 102-108 "pile warp threads 12 are shedded alternately above the upper shuttle 4, between the two shuttles, and below the lower shuttle 5, while the …binder warp threads are shedded with reference to single shuttles"),
-a weft insertion unit for inserting the weft yarns in the shed, in successive insertion cycles (see Fig. 1; Lines 96, 98-101 "weft threads 26, 27, 28 and 29 …being introduced by the upper shuttle 4…and the weft threads of the lower web being introduced by the lower shuttle 5"),
-a beating-up mechanism for beating the weft yarns into the shed (see Fig. 1; see page 2 Lines 5-33 "the pile warp threads 12 thus interwoven with the upper web, and then with the lower web").

Heald does not explicitly teach 
- a take up system for taking-up the two pile fabrics and
-a control unit for controlling operation of the weaving machine.

Wildeman teaches 
- a take up system for taking-up the two pile fabrics (see Fig. 3; Col. 6 Lines 49-51 "warp yarns 18 are formed into a shed by heddles 40; weft yarns are then woven into warp yarns 18 and consolidated by a reed 42") and
-a control unit for controlling operation of the weaving machine (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the take up system of Wildeman as utilizing a take up system is known in the art and in order for consolidation (Col. 6 Lines 49-51) and to modify Heald with the control unit of Wildeman as a control unit as a known management system for ink printing a warp/weft fabric.

Heald also does not explicitly teach characterized in that the weaving machine also comprises a treatment unit located, along a path of the pile warp yarns,
between the pile warp yarns feeding unit and the shedding unit
for applying different segments of treatment on at least some of the pile warp yarns.

Kadota teaches characterized in that the weaving machine also comprises a treatment unit located, along a path of the pile warp yarns (see Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4"),
for applying different segments of treatment on at least some of the pile warp yarns ([0023] "dyeing …to constitute a desired pattern"; [0025] "to change the pattern…it is only necessary to input data of a new pattern to the controller 9 that controls the ink nozzle 6 and the ink nozzle moving means 7"; inasmuch as there is a pattern, there are segments; inasmuch as the pattern is printed, there is treatment per segment and therefore segments of treatment; wherein the segments are different in that the locations are different);
see Fig. 2; [0028] "warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed...when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the treatment unit of Kadota based on design choice in order to provide an aesthetic design.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches wherein the treatment unit is between the pile warp yarns feeding unit and the shedding unit (see Kadota Fig. 1; [0018] "warp printer 1 is interposed between a warping bobbin 2 and a woven fabric main body portion”; inasmuch as Kadota teaches that the treatment unit is after a supply bobbin but before a weaving step, then the treatment unit is before the shedding unit but after the bobbin/feeding unit).
Regarding Claim 34, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Kadota further teaches wherein the treatment unit is configured for varying the segments of treatment along a direction parallel to a weft insertion axis (see Fig. 1; [0019] "ink nozzle 6 and ink nozzle moving means 7 for moving the ink nozzle 6 in a warp width direction are arranged downstream of the warp width reducing means 4", wherein warp width is direction parallel to a weft insertion axis).
Regarding Claim 43, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald further teaches the machine comprises a cutting unit for cutting warp yarns into cut pile tufts to separate the top pile fabric and the bottom pile fabric (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web; page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”; page 2 Lines 38-44 “when therefore the pile warp threads which cross from one web to the other are severed at a point intermediate of the two webs by the reciprocating or continuously running transverse knife 11, two complete cut pile fabrics will be produced”).

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 33, 34, and 43 above, further in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 35, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Kadota further teaches wherein the treatment unit includes at least one printing head for applying a colour treatment on the pile warp yarns.

Kadota does not explicitly teach that the treatment is in the form of color segments ([0023] "dyeing …to constitute a desired pattern"; [0025] "to change the pattern…it is only necessary to input data of a new pattern to the controller 9 that controls the ink nozzle 6 and the ink nozzle moving means 7").

Beistline teaches wherein the treatment unit includes at least one printing head for applying a colour treatment on the pile yarns (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments; Col. 17 Line 36 "substrate is a loop pile carpet tile").
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s treatment unit, provided by Kadota, to be of the multiple dye applicators as a simple substitution of one ink application method for another for greater efficiency in a design with greater aesthetic variations such as segments.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 33, 34, and 43 above, further in view of Bradley et al (USPN 5042405), herein Bradley.
Regarding Claim 36, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Modified Heald does not explicitly teach a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit,
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis.
However, Wildeman at least suggests a drawing-in unit (see Fig. 3; "guide roller 44").

Nevertheless, Bradley teaches a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit (abstract "yarn compensating roller…around which each yarn is entrained, and biasing means acting on the roller to maintain a constant tension in the yarns"; see Figs. 1 and 4; Col. 5 Lines 18-22 "roller device 47 ensures substantially constant yarn tension for the yarns at every needle 17 (i.e. at the sheet of yarns) at all times by compensating for gauge movements and ensures that only the correct length of yarn is taken by the needles"; Col. 1 Lines 9-11 "invention is particularly suitable for use with yarn feed system of cut-pile"; inasmuch as the pile have a height in a warp direction, they are a warp pile),
wherein the drawing-in unit provides a uniform tension and/or a uniform yarn feed rate of the pile warp yarns along a direction parallel to a weft insertion axis (see aforementioned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with a drawing-in unit that controls uniform tension or uniform yarn feed rate as taught by Bradley based on design choice, such as providing consistent pile height as is known in the art (see extrinsic evidence Whitten et al USPN 7033661).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 33, 34, and 43 above, further in view of Satterfield (USPN 5566629) and Yoshida (USPN 5226227).
Regarding Claim 37, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald does not explicitly teach a buffer mechanism located, along a path of the pile warp yarns, between the treatment unit and the shedding unit,
for providing a constant warp yarns speed at the level of the treatment unit,
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up.

Satterfield teaches a buffer mechanism located, along a path of the pile warp yarns (Col. 1 Lines 6-8 “invention relates to tufting machines…for forming high pile and low pile tufts”; inasmuch as the piles have a height in a warp direction, they are warp piles; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
for providing a constant warp yarns speed at the level of the treatment unit (see Figs. 2 and 4; Col. 6 Line 5, 8-15 "in a tufting machine…a looper…having a free end pointing in the direction of feed of said base material for seizing and shedding the loops in succession, yarn feed means for feeding yarn to said needle at a constant rate in an amount sufficient to accommodate the yarn requirements of said needle to form a loop at a disposition for seizing by said looper"; Col. 4 Lines 18-21 "yarn 46 fed to each needle is formed into a loop by the needle, the loop being sized and shed by a looper 48 in the direction of movement of the backing material 34"; Col. 4 Lines 25-30 "in order to provide a pattern effect of at least high and low loops the pattern attachment 24 of the present invention is mounted intermediate the needles 22 and a yarn feed device such as conventional feed rollers 50, 52 about which the yarn 46 is trained so as to feed a constant rate or fixed amount of yarn toward each needle"),
while compensating the pile warp yarns speed fluctuations due to shedding and beating-up (inasmuch as shedding occurs but the rate is still constant, the buffer mechanism compensates for fluctuations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the buffer mechanism of Satterfield in order to provide accurate pile height (Col. 4 Lines 25-30).

As such, modified Heald teaches all of the aforementioned other than that the buffer mechanism is located between the treatment unit and the shedding unit.
However, see MPEP 2144 In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), wherein selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.

Nevertheless, Yoshida teaches that the buffer mechanism is located after the treatment unit and before the weaving machine (see Fig. 2; Col. 3 Lines 52-55 "tension control units are located between the drying zone 15 and the …weaving machine 24 so as to control the tension of the respective groups of the warp yarns").
Inasmuch as Yoshida teaches that the buffer mechanism is between the treatment unit and the weaving machine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s buffer mechanism, as provided by Satterfield, to be in the location as taught by Yoshida in order to properly control the tension of the warp yarns during weaving (Col. 3 Lines 52-55).

Claim(s) 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 33, 34, and 43 above, further in view of Wang (CN 210975180).
Regarding Claim 38, modified Heald teaches all the claimed limitations as discussed above in Claim 33.
Heald does not explicitly teach an adjusting sub-assembly for adjusting the position of the segments of treatment products in the fabrics.

Wang teaches an adjusting sub-assembly for adjusting the position of the segments of treatment products in the fabrics (see Fig. 1; [0029] "internal tension sensor 8 detects the tension of the tension roller 7 to the yarn, and then transmits the signal the controller 17, and the controller 17 controls…so that the tension roller 7 moves up and down", wherein such movement adjusts the position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the adjusting sub-assembly of Wang in order to better control the quality of the product ([0004], [0006]).
Regarding Claim 39, modified Heald teaches all the claimed limitations as discussed above in Claim 38.
Wang further teaches the adjusting sub-assembly includes at least one sensor for determining the position and/or the length of the segments of treatment in the fabrics and/or in the warp sheet, and/or for identifying a trend of an offset of the segments in the fabrics (see Fig. 1; [0029] "internal tension sensor 8 detects the tension of the tension roller 7 to the yarn, and then transmits the signal the controller 17, and the controller 17 controls…so that the tension roller 7 moves up and down").
Regarding Claim 40, modified Heald teaches all the claimed limitations as discussed above in Claim 38.
Wang further teaches wherein the adjusting sub-assembly includes a roller adapted to modify the tension and/or the feed rate of the warp sheet between the pile yarns feeding unit and the shedding unit or individual actuators adapted to modify the tension and/or the feed rate of individual pile warp yarn between the pile yarns feeding unit and the shedding unit (see Fig. 1; [0029] "internal tension sensor 8 detects the tension of the tension roller 7 to the yarn, and then transmits the signal the controller 17, and the controller 17 controls…so that the tension roller 7 moves up and down.  The tension is adjusted").

Wang does not explicitly teach a set of rollers.
However, a mere duplication of parts is seen as obvious to one of ordinary skill in the art because such duplication into a plurality of rollers would not have produced a new and unexpected result and therefore has no patentable significance.  In other words, a mere duplication of parts of an element involves only routine skill in the art.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald’s roller, as provided by Wang, to be a set of rollers, especially as Heald has multiple yarns.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have a roller per yarn in order to be able to provide consistency to all yarns.
Regarding Claim 41, modified Heald teaches all the claimed limitations as discussed above in Claim 38.
Wang further teaches wherein the adjusting sub-assembly is configured for adjusting the position of some segments of treatment in the fabrics by shifting a printed pattern along a warp axis (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a change in tension will naturally adjust the position of fabric and therefore the position of treatment and therefore a shifted pattern),
in particular by moving the pile warp yarns with respect to the treatment unit (see aforementioned).

Nevertheless, Wildeman also teaches adjusting the position of some segments of treatment in the fabrics by shifting a printed pattern along a warp axis (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment"; inasmuch as it's known to connect a controller for adjusting pattern positions to a weaving machine, and Wang teaches rollers of a weaving machine for adjusting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pattern positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heald’s adjusting sub-assembly as provided by Wang to perform such a function as taught by Wildeman, as Wildeman shows it is a known management for ink printing a warp/weft fabric to correct errors.
Regarding Claim 42, modified Heald teaches all the claimed limitations as discussed above in Claim 39.
Wang teaches wherein the adjusting sub-assembly is configured for varying the position and/or the length of some segments of treatment on at least one pile warp yarn of the fabrics (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a change in tension will naturally adjust the position of fabric and therefore the position of treatment).

Wang does not teach doing so by changing the operation sequence of the treatment unit.

However, Wildeman teaches varying the position and/or the length of some segments of treatment on at least one pile warp yarn of the fabrics by changing the operation sequence of the treatment unit (see Fig. 4; Col. 7 Lines 30-33 "printer controller 28 and weaving controller 34 are configured to relay information regarding the progress and position of the printed pattern and the woven pattern as they are formed to a controller 52...controller 52 is then configured to compare the position of the printed pattern in relation to the position of the woven pattern in order to determine of the patterns are in alignment.  If the patterns are not in alignment, controller 52 can be configured to alter the position of the printed pattern in relation to the position of the woven pattern and/or alter the position of the woven pattern in relation to the printed pattern until the patterns are once again in alignment"; inasmuch as it's known to connect a controller for adjusting operation sequence to a weaving machine, and Wang teaches rollers of a weaving machine for adjusting, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify operation sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Heald’s adjusting sub-assembly as provided by Wang to perform such a function as taught by Wildeman, as Wildeman shows it is a known management for ink printing a warp/weft fabric to correct errors.

Claim(s) 44, 45, 51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, and Kadota (US Publication 2006/0180041).
Regarding Claim 44, Heald teaches method for simultaneously weaving a top pile fabric and a bottom pile fabric (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02); however, see Fig. 1; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…this double web being afterwards severed at a point midway between the two backing webs, so as to produce two cut pile fabrics", wherein this severing between two webs indicates a simultaneous production of the top/bottom web),
each fabric presenting pile printed patterns (page 3 Lines 19-20 “printing the pile warp threads”) inasmuch as more than one printed pile exists, there are pile printed patterns); and including
-tufts, made from pile warp yarns (see rejection of Claim 33),
-binding warp yarns (see rejection of Claim 33) and
-weft yarns (see rejection of Claim 33),
this method taking place on a face-to-face weaving machine (as aforementioned, the webs are produced simultaneously and severed midway, indicating face-to-face; furthermore, the following structures are met which meet the recitation of a face-to-face weaving machine as claimed) which comprises:
-a pile warp yarn feeding unit (see rejection of Claim 33),
-a binding warp yarns feeding unit (see rejection of Claim 33)
-a shedding unit for creating a shed with the pile warp yarns and the binding warp yarns (see rejection of Claim 33),
-a weft insertion unit for inserting the weft yarns in the shed in successive insertion cycles (see rejection of Claim 33),
-a beating-up mechanism for beating-up the weft yarns into the shed (see rejection of Claim 33).

Heald does not explicitly teach
  -a take-up system for taking-up the two pile fabrics,
-a control unit for controlling the weaving machine.

Wildeman teaches 
-a take-up system for taking-up the two pile fabrics
-a control unit for controlling the weaving machine.
(see aforementioned rejection of Claim 33).

Heald also does not explicitly teach 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit.

Bradley teaches 
-a drawing-in unit for drawing the pile warp yarns from the pile warp yarn unit.
(see aforementioned rejection of Claim 36).

Heald also does not explicitly teach characterized in that the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit,
applying, with the treatment unit, different segments of treatment on at least some of the pile warp yarns,
weaving the treated pile warp yarns into the two pile fabrics.

Kadota teaches characterized in that the method includes at least the following steps:
presenting the pile warp yarns to a treatment unit located, along a path of the pile warp yarns, between the pile warp yarns feeding unit and the shedding unit (see aforementioned rejection of Claim 33)
applying, with the treatment unit, different segments of treatment on at least some of the pile warp yarns (see aforementioned rejection of Claim 33)
weaving the treated pile warp yarns into the fabric (see Fig. 1; [0023] “dyeing is made in the manner described…to constitute a desired pattern when the warps 3 are woven into a woven fabric).
(see aforementioned rejection of Claim 33 for motivation as well)

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Heald teaches c) weaving the treated pile warp yarns into the two pile fabrics (inasmuch as Heald already taught weaving pile warp yarns into two pile fabrics and Kadota teaches that the pile warp yarns are treated, the recitation is met).
Regarding Claim 45, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Modified Heald further teaches wherein step b) includes a printing operation during which a printed yarn pattern is applied on the pile warp yarns, in the form of successive dyed segments, for forming a final pile pattern on each pile fabric (inasmuch as the pile moves, the segment before moving and the segment after moving are considered successive dyed segments; wherein Kadota previously taught a printed pattern, wherein such a printed pattern on the pile would therefore form a final pile pattern).
Regarding Claim 51, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald further teaches during step c), the pile warp yarns alternate between the top and bottom fabrics (see Fig. 4; page 3 Lines 20-24 “interweaving said pile warp threads with separated backing webs in such a manner that the single units of color in the pile warp threads will cross from web to web).
e) separating the top and bottom fabrics by cutting the pile warp yarns in order to create double legged tufts (page 3 Lines 245-26 “severing the cross warp threads midway between the backing webs”).
Regarding Claim 53, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Kadota further teaches wherein the segments applied at step b) vary along a direction parallel to a weft insertion axis (see Fig. 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the segment variation parallel to a weft insertion axis based on the desired aesthetic.

Claim(s) 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 44, 45, 51, and 53 above, further in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 46, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Kadota seems to teach wherein it includes a preliminary step consisting in aa) determining the printed yarn pattern from the final pile pattern of each woven fabric (inasmuch as Kadota can change the pattern ([0025] as aforementioned), it would have to determine the printed yarn pattern).

Nevertheless, Beistline teaches aa) determining the printed yarn pattern from the final pile pattern of each woven fabric (see Figs. 2 and 3A; Col. 1 Lines 36-37, 39-48 "U.S. Pat. Nos. 4116626, 5136520, 5142481, and 5208592...in the above-referenced U.S. patents, pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", Col. 8 Lines 31-32, 35-40 "computer system 50 associated with electronic control system 55...result in the accurate pixel-wise application, on the surface of moving substrate 25, of the colorants necessary to reproduce the desired pattern using the pattern-specified colors, as described in more detail in commonly-assigned U.S. Pat. Nos 4033154, 4545086, 4984169, and 5208592"; Col. 10 Lines 53-57 "in such software, the original pattern is analyzed, on a pixel-by-pixel basis, and an M.O.U....comprising all colors necessary to create the target color is identified").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the determination of Beistline as it is a known method of electronically determining the aesthetic desired.
Regarding Claim 47, modified Heald teaches all the claimed limitations as discussed above in Claim 46.
Kadota further teaches the printed pattern defined during preliminary step aa) includes first dyed segments dedicated to the pile pattern in the top pile fabric and second dyed segments dedicated to the pile pattern in the bottom pile fabric (see Fig. 2; [0028] "warp printer 1a for the needle pile yarns 3a and the warp printer 1b for the bobbin pile yarns 3b are independent from each other, mutually different patterns can be printed...when the both warp printers 1a and 1b are controlled so that the colors of the bobbin pile yarns and the needle pile yarns are always opposite, a pattern having a negative-positive relation on the top surface and back surface can be expressed").
Regarding Claim 48, modified Heald teaches all the claimed limitations as discussed above in Claim 47.
Beistline further teaches wherein, the printed pattern defined during preliminary step aa) includes third dyed segments dedicated to a back side pattern of the top pile fabric and fourth dyed segments dedicated to a back side pattern in the bottom pile fabric (see Figs. 2 and 3A where Beistline shows at least 4 different dye segments).

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 44, 45, 51, and 53 above, further in view of Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza.
Regarding Claim 49, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald does not explicitly teach an adjusting step d) comprising at least the following elementary step where:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken
and this picture is transferred to a control unit of the weaving machine which computes the position and/or length of the segments of treatment along each corresponding pile warp yarn.

Schaede teaches an adjusting step d) comprising at least the following elementary step where:
d1) a picture of at least one pile fabric and/or a picture of the warp sheet is taken (abstract "inspection system (50)…comprises an optical quality control apparatus for carrying out inspection of a printed area on a printed side of the sheet or web material, the optical quality control apparatus including a camera system (55) with one or more camera units...for scanning and acquiring an image of the printed area")
and this picture is transferred to a control unit of the weaving machine which computes the position and/or length of the segments of treatment along each corresponding pile warp yarn (see Fig. 3; Col. 5 Lines 29-34 "inspection system (50) comprises an optical control apparatus for carrying out inspection of a printed area on a printed side of the sheets.  This optical quality control apparatus is typically coupled to an image processing unit (not shown) for processing the images acquired by the optical quality control apparatus"; Col. 5 Lines 38-43 "processing of the acquired images can be carried out...as...disclosed in...U.S. Pat. Nos. 5,384,859 and 5,317,390, the purpose of such processing being to adequately detect and identify possible printing errors or like defects on the printed sheets", wherein 5,317,390 is Bolza).

Bolza teaches computing the position and/or length of the segments of treatment along the surface (abstract "individual printed image elements from an image to be inspected are allotted individual…values, as by scanning an ideal printed sheet by a CCD matrix camera.  The ideal values are stored in a main memory"; Col. 7 Lines 4-5 "evaluation process starts at coordinates"; wherein coordinates indicate computing position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the adjusting step as taught by Schaede and Bolza as Schaede teaches that it is known to utilize pictures for providing accuracy, especially in the same art of endeavor as inspecting and adjusting with respect to an image, and especially as fabric is still a sheet/web.

Claim(s) 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, Kadota (US Publication 2006/0180041), Schaede et al (USPN 10059093), herein Schaede, and Bolza-Schunemann et al (USPN 5317390), herein Bolza, as applied to Claim(s) 49 above, further in view of Wang (CN 210975180).
Regarding Claim 50, modified Heald teaches all the claimed limitations as discussed above in Claim 49.
Heald does not explicitly teach wherein the adjusting step d) comprises one or more of the following elementary steps, implemented after elementary step d1) as the result of this elementary step:
d2) varying the tension and/or yarn feed rate of at least one pile warp yarn,
d3) incorporating at least one pile warp yarn into a backing fabric as a dead pile yarn, for one or several picks,
d4) modifying a vertical distance between the two pile fabrics or
d5) varying the operation sequence of the treatment unit on at least one pile warp yarn, as a function of the actual position of a previously applied segment on the same pile warp yarn.

 Wang teaches wherein the adjusting step d) comprises one or more of the following elementary steps, implemented after elementary step d1) as the result of this elementary step:
d2) varying the tension and/or yarn feed rate of at least one pile warp yarn (see Fig. 1; [0029] "internal tension sensor 8 detects the tension of the tension roller 7 to the yarn, and then transmits the signal the controller 17, and the controller 17 controls…so that the tension roller 7 moves up and down.  The tension is adjusted").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the tension roller of Wang thereby meeting the limitation in order to better control the quality of the product ([0004], [0006]).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Wildeman et al (USPN 6328078), herein Wildeman, Bradley et al (USPN 5042405), herein Bradley, and Kadota (US Publication 2006/0180041), as applied to Claim(s) 44, 45, 51, and 53 above, further in view of Goessl (EP 1046734).
Regarding Claim 52, modified Heald teaches all the claimed limitations as discussed above in Claim 44.
Heald does not explicitly teach wherein, during step c), the pile warp yarns form loops around some internal weft yarns inserted in the shed outside each backing fabric of each pile fabric, on the front side of the fabric.

However, such a recitation is known as bouclé (see applicant specification).

Goessl teaches bouclé (see Figs. 5-11; [0011] "after the fabric has been completed, the pile thread sections between the upper fabric WO and the lower fabric WU are separated by a cutting device…in addition to the pattern according to the pile weave repeat PF, it is also possible to bind the patterned pile threads in the false boucle weave repeat").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to have the bouclé of Goessl as it is a known aesthetic design depending on the desired aesthetic design.

Claim(s) 54-59, 62-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline.
Regarding Claim 54, Heald teaches pile fabric presenting a pile pattern on at least one side (see Fig. 1; page 1 Lines 8-11, 15-16 "invention relates to the product of figured pile fabrics by the operation sometimes termed 'double weaving' by which is meant the production of two backing webs…so as to produce two cut pile fabrics"; inasmuch as pile exists on the fabric, there is a pile pattern), this fabric including:
- a backing fabric woven with yarn sets (see aforementioned with two backing webs, wherein the below is taught and therefore yarn sets) including:
-at least two binding warp yarns (see rejection of Claim 33)
-and weft yarns (see rejection of Claim 33)
-and pile tufts (see rejection of Claim 33),
-interlaced in the backing fabric (page 3 Lines 20-22 “interweaving said pile warp threads with separated backing webs”),
	-belonging to a yarn set (page 3 Lines 20-22),
-and each forming two pile leg portions on a front side of a backing fabric (see Fig. 4),
-and at least a pile burl portion on a back side of the backing fabric (see Fig. 4), 
characterized in that 
for a first pile tuft and a second pile tuft consecutive in a warp direction in a yarn set (see Fig. 4),
-at least one of the first and second consecutive tufts include two segments with different colours on the same tuft (see Fig. 4; page 1 Lines 85-86 “parti-colored pile warp thread 12”), and-the pile burl portion of the first tuft discloses a segment of a first colour and the pile burl portion of the second tuft discloses a segment of a second colour (inasmuch as pile warp thread 12 is parti-colored, there is a first and second colour).

Heald does not explicitly teach wherein the second colour is different from the first colour.

Beistline teaches that the second colour is different from the first colour (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the pattern of Beistline as Beistline shows it is known in the art to use color mixing to arrive at desired image/color, especially absent any disclosed criticality.
Regarding Claim 55, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Beistline at least suggests wherein a colour changing occurs gradually along a tuft portion between two segments of different colours of a tuft (see Figs. 2 and 3A; Col. 1 Lines 40-48 "pattern is defined in terms of pixels, and individual colorants…the application of such colorants to specific pixels is achieved through the use of hundreds of individual dye applicators, mounted along the length of color bars that are positioned across the path of the moving substrate to be patterned", wherein Fig. 3A shows segments; inasmuch as the term "gradual" has been defined as a relative term, the prior art meets the recitation, especially as the change would be a function of how fast the fabric is being pulled through the treatment, wherein such adjustability is known in the art, see extrinsic evidence Wang CN 210975180; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Heald modified by Beistline is capable of gradual color change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the gradual color change made capable by Beistline based on the desired design choice, especially absent any criticality.
	Regarding Claim 56, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
	Heald teaches wherein a transition zone between the two segments of different colours of a tuft is sharp, in particular in the form of a line surrounding the tuft (see Fig. 4).
	Regarding Claim 57, modified Heald teaches all the claimed limitations as discussed above in Claim 56.
	Heald further teaches wherein the transition zone is located at the burl and pile leg ends, preferably within the backing fabric (see Fig. 4).
Regarding Claim 58, modified Heald teaches all the claimed limitations as discussed above in Claim 56.
Beistline at least suggests wherein at least two neighbouring tufts along a direction parallel to a weft insertion axis have some identical graduation marks,
in particular in the form of a ring surrounding the yarn,
and wherein the graduation marks of the two neighboring tufts are located at a similar transition zone of segments along their respective tuft, in the backing fabric
(wherein as Beistline is capable of providing such aesthetic designs).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the designs of Beistline and therefore meeting the recitations in order to arrive at a particular desired aesthetic, especially as such marks are known in the art (see extrinsic evidence Kamoda et al (US Publication 2018/0117901).
Regarding Claim 59, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein tufts are made of cut pile (see rejection of Claim 43).
Regarding Claim 62, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein the yarn set includes no dead pile yarn (see Fig. 4 and/or disclosure, wherein such manufacturing steps would have no dead pile yarn).
Regarding Claim 63, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein the fabric presents a pile pattern on its front side and a back pattern on its back side (see aforementioned rejection of Claim 54 indicating pile on a web which is the front side, wherein the existence of the second web is a back pattern).
Regarding Claim 64, modified Heald teaches all the claimed limitations as discussed above in Claim 63.
Heald further teaches wherein the front side pattern and the back pattern are similar (inasmuch as the patterns are made of thread, they are similar).

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline, as applied to Claim(s) 54-59, 62-64 above, further in view of Goessl (EP 1046734).
Regarding Claim 60, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald further teaches wherein tufts are made of pile loops on the pile side of the fabric (see aforementioned rejection of Claim 44).

Heald does not explicitly teach wherein tufts are in particular bouclé tufts.

Goessl teaches bouclé tufts (see Figs. 5-11; [0011] "after the fabric has been completed, the pile thread sections between the upper fabric WO and the lower fabric WU are separated by a cutting device…in addition to the pattern according to the pile weave repeat PF, it is also possible to bind the patterned pile threads in the false boucle weave repeat").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald to be of bouclé tufts as taught by Goessl as it is a known aesthetic design.

Claim(s) 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heald (USPN 0892517) in view of Beistline et al (USPN 6911245), herein Beistline, as applied to Claim(s) 54-59, 62-64 above, further in view of Smissaert et al (US Publication 2002/0189702), herein Smissaert.
Regarding Claim 61, modified Heald teaches all the claimed limitations as discussed above in Claim 54.
Heald does not explicitly teach wherein at least one patterning pile yarn is interlaced in a backing fabric around three or more weft yarns consecutive in the warp direction by turning externally around a first weft yarn, then internally around a second consecutive weft yarn before it turns externally around a third consecutive weft yarn.

Smissaert teaches wherein at least one patterning pile yarn is interlaced in a backing fabric around three or more weft yarns consecutive in the warp direction by turning externally around a first weft yarn, then internally around a second consecutive weft yarn before it turns externally around a third consecutive weft yarn (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heald with the patterning pile yarn of Smissaert as it is a known pattern in the art such as for desired aesthetics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Siebert (USPN 8651150) directed to simultaneously weaving; Beistline (USPN 7070846), McBride et al (US Publication 2014/0212618) directed to treatment unit; Bouglas (USPN 5076809), Hobson (USPN 4259994) directed to drawing-in unit; Whitten et al (USPN 7033661), Tajiri et al (USPN 4452160), directed to buffer mechanism; Debaes (USPN 7111647), Nigra (GB 478423) directed to providing constant warp yarns speed; Goeggingen (GB 773816) directed to compensating for fluctuations; Li and Shen (CN 208884170), Anguera et al (US Publication 2015/0174638) directed to adjusting sub-assembly; Smith (USPN 7426895) directed to variable stitch rate; Greiner et al (USPN 4210078) directed to correction; Fuller et al (USPN 5148746), Ok (USPN 5738030) directed to changing operation sequence; Stheiyer (USPN 6923219) directed to cutting; Hall et al (USPN 8359989) directed to determining the printed yarn pattern; Niu (USPN 10239329), Zhou et al (USPN 9770931), Zhou et al (USPN 10357987), Codos (US Publication 2004/0100512),  directed to dedicating dyed segments to top/bottom pile fabric; Derudder et al (USPN 5398730) directed to different colors; Debaes et al (USPN 7287552), Burham (USPN 4324490) directed to W-shaped patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732